Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: The Hearing Officer properly declined to call 45 additional witnesses requested by petitioner because petitioner failed to show that the testimony to be given by the witnesses was material and not redundant (see, Matter of Sanchez v Irvin, 186 AD2d 996, lv denied 81 NY2d 702).
Contrary to the determination of Supreme Court, the hearing was concluded within 14 days of the writing of the misbehavior report as required by 7 NYCRR 251-5.1 (b). In calculating the 14-day period, the day in which the report is written is excluded (Matter of Afrika v Edwards, 160 AD2d *10851212; see, General Construction Law § 20). The misbehavior report was written on June 4 and the hearing was timely concluded on June 18. (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.—Article 78.) Present— Denman, P. J., Callahan, Boomer, Davis and Boehm, JJ.